   Case: 1:17-cv-06260 Document #: 737 Filed: 05/13/19 Page 1 of 3 PageID #:5378



                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


  STATE OF ILLINOIS,

                            Plaintiff,                        Case No. 17-cv-6260

                      v.                                      Judge Robert M. Dow, Jr.

  CITY OF CHICAGO,

                            Defendant.



              MOTION TO WITHDRAW ATTORNEYS OF RECORD AS COUNSEL
        Pursuant to Local Rule 83.17 of the United States District Court for the Northern District of

Illinois, Plaintiff People of the State of Illinois, by and through Illinois Attorney General Kwame Raoul,

brings this motion to respectfully request that this Court grant the Office of the Illinois Attorney General

leave to withdraw Gary Caplan and Cynthia Flores as attorneys of record in this matter. In support of this

motion, Plaintiff states as follows:

    1. Since August 29, 2017, Gary Caplan and Cynthia Flores has been attorneys of record for

        Plaintiffs.

    2. Mr. Caplan left the Office of the Illinois Attorney General on April 15, 2019.

    3. Ms. Flores left the Office of the Illinois Attorney General on May 10, 2019.

    4. Plaintiff will continue to be represented by the Office of the Illinois Attorney General.

    WHEREFORE, Plaintiff respectfully requests that the Court grant the Office of the Illinois Attorney

General leave to withdraw Gary Caplan and Cynthia Flores as attorneys of record in this action.

DATE: May 13, 2019
Case: 1:17-cv-06260 Document #: 737 Filed: 05/13/19 Page 2 of 3 PageID #:5379



                                          Respectfully submitted,


                                         KWAME RAOUL
                                         Attorney General for the State of Illinois


                                         By: /s/ Christopher G. Wells
                                         OFFICE OF THE ILLINOIS ATTORNEY GENERAL
                                         100 W. Randolph St., 11th Floor
                                         Chicago, Illinois 60601
                                         (312) 814-3000
                                         cwells@atg.state.il.us

                                         Brent D. Stratton
                                         Thomas Verticchio
                                         Christopher G. Wells
                                         Shareese N. Pryor
                                         Stefanie L. Steines
                                         Alicia Weber
                                         Aaron P. Wenzloff
                                         Assistant Attorneys General
                                         100 West Randolph Street, 11th floor
                                         Chicago, Illinois 60601
                                         Phone: (312) 814-3000

                                         Martin R. Lueck
                                         Munir R. Meghjee
                                         Timothy Q. Purdon
                                         Anne M. Lockner
                                         Patrick M. Arenz
                                         Sharon Roberg-Perez
                                         ROBINS KAPLAN LLP
                                         800 LaSalle Avenue, Suite 2800
                                         Minneapolis, Minnesota 55402
                                         Phone: (612) 349-8591
   Case: 1:17-cv-06260 Document #: 737 Filed: 05/13/19 Page 3 of 3 PageID #:5380



                                   CERTIFICATE OF SERVICE
       I, Christopher G. Wells, an attorney, certify that on, May 13, 2019, I caused the foregoing

Plaintiff’s Motion to Withdraw Attorney of Record as Counsel to be electronically filed via the Court’s

CM/ECF system and thereby served on all counsel of record.



                                               /s/ Christopher G. Wells
                                               Assistant Attorney General
